    Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 1 of 7 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

MARLO COLEMAN                                      )
4964 Fenwick Court                                 )
Columbus, Ohio 43220                               )
                                                   )
              Plaintiff,                           )
                                                   )
       v.                                          )
                                                   )   CASE NO.
FRANKLIN COUNTY, OHIO                              )
373 South High Street, 23rd Floor                  )   JUDGE
Columbus, Ohio 43215                               )
                                                   )   COMPLAINT
       and                                         )
                                                   )   JURY DEMAND ENDORSED HEREON
FRANKLIN COUNTY COURT OF                           )
COMMON PLEAS                                       )
345 South High Street                              )
Columbus, Ohio 43215                               )
                                                   )
              Defendants.                          )


         Plaintiff Marlo Coleman (“Plaintiff”), by and through undersigned counsel, brings this

 Complaint against Defendants Franklin County, Ohio and Franklin County Court of Common

 Pleas (“Defendants”) and alleges as follows:

                                             PARTIES

         1.     Plaintiff is an adult individual residing in Franklin County, Ohio.

         2.     Defendant Franklin County, Ohio is an Ohio political subdivision, and is an

 “employer” as defined in the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. (the

 “FMLA”), insofar as Franklin County, Ohio and its integrated entities employed 50 or more

 employees for each working day during each of 20 or more calendar workweeks in the current or

 preceding calendar year.
   Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 2 of 7 PAGEID #: 2




        3.      Defendant Franklin County Court of Common Pleas is an agent of Franklin County,

Ohio, and is an “employer” as defined in the Family and Medical Leave Act, 29 U.S.C. § 2601, et

seq. (the “FMLA”), insofar as the Franklin County Court of Common Pleas and its integrated

entities employed 50 or more employees for each working day during each of 20 or more calendar

workweeks in the current or preceding calendar year.

        4.     At all times material to this Complaint, Plaintiff was an “eligible employee” as

defined in the FMLA, insofar as Plaintiff was jointly employed by Defendants for at least twelve

(12) months and was employed for at least 1,250 hours of service with Defendant during the

relevant 12-month period(s).

                                  JURISDICTION AND VENUE

        5.     Jurisdiction in this case is based on 28 U.S.C. § 1331, insofar as this action arises

under the FMLA.

        6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), insofar as

Defendant resides in this judicial district.

        7.      Venue is also proper in this district pursuant to 28 U.S.C. § 1391(b)(2), insofar as

a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this judicial

district.

                                     STATEMENT OF FACTS

        8.      Plaintiff was hired by Defendants as a Probation Officer in the Franklin County

Court of Common Pleas Division of Domestic Relations and Juvenile Branch on or around

February 4, 2019, until his termination on or around June 23, 2020.




                                                   2
  Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 3 of 7 PAGEID #: 3




       9.      One of Plaintiff’s job duties as a Probation Officer was to create reports

documenting communications and other interactions he had with offenders with whom Plaintiff

worked.

       10.     Plaintiff was never trained on any formal process Defendants used to create these

reports. Accordingly, when he asked co-workers about creating the report, his co-workers gave

him sample reports they created so that he could use the sample report as a template to create his

reports.

       11.     Throughout his employment, Plaintiff followed this process. Instead of creating a

report from scratch, he would use a previous report as a template and customize the content based

on the particular offender who was the subject of the report. Plaintiff’s co-workers informed him

that was the same process they used to create reports.

       12.     Prior to his termination, Plaintiff received positive performance evaluations, never

received any formal discipline, and was never told that his reports were deficient in any way.

       13.     When the COVID-19 pandemic hit in early 2020, Plaintiff and other Probation

Officers worked from home for a period of time.

       14.     In June, 2020, Plaintiff was scheduled to return to work in the office. However,

around the same time he was scheduled to return to work, Plaintiff applied for a leave of absence

under the FMLA to care for his child, who suffers from epilepsy.

       15.     Around the time that Plaintiff’s FMLA leave was approved, Plaintiff’s supervisor

asked him if he was returning to work. Plaintiff informed his supervisor that he had been approved

for a leave of absence under the FMLA.




                                                3
  Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 4 of 7 PAGEID #: 4




          16.   Plaintiff’s supervisor said she was “surprised” that Plaintiff was taking an FMLA

leave, and complained that she would have to find someone to cover Plaintiff’s caseload while he

was out on leave.

          17.   A few days later, Plaintiff was called by his supervisor and one of Defendants’

Human Resources representatives. During the call, Plaintiff was informed that his employment

was being terminated, effective immediately.

          18.   The reason Plaintiff was given for his termination was that the aforementioned

reports were “plagiarized.”

          19.   Defendants’ stated reason for Plaintiff’s termination is false, insofar as Plaintiff did

not “plagiarize” the reports. Rather, he simply used his previous reports as a template from which

he would customize a report based on the particular offender who was the subject of the report –

a common practice by Defendants’ probation officers.

          20.   The real reason for Plaintiff’s termination was because he exercised his rights under

the FMLA, as evidenced, among other things, by Plaintiff’s supervisor’s stated displeasure with

having to cover Plaintiff’s caseload while he was on a legally-protected leave of absence.

          21.   As a result of Defendant’s actions and inaction, Plaintiff has suffered damages.

                                           COUNT I
                        (Unlawful Retaliation in Violation of the FMLA)

          22.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          23.   At all relevant times, Defendants were employers as defined by the FMLA, and

Plaintiff was an eligible employee entitled to rights under the FMLA.

          24.   Plaintiff informed Defendants of his need for leave under the FMLA in June 2020

for his child’s serious health condition.


                                                   4
  Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 5 of 7 PAGEID #: 5




          25.   Plaintiff’s request for and use of leave for his child’s serious health condition

constitutes activity protected by the FMLA.

          26.   Plaintiff suffered an adverse employment action when Defendant terminated his

employment.

          27.   Defendant retaliated against Plaintiff by terminating his employment for requesting

and using leave under the FMLA.

          28.   As a direct and proximate result of Defendant’s violation of the FMLA, Plaintiff

has suffered and will continue to suffer damages including, without limitation, the wages, salary,

employment benefits, and other compensation lost by reason of Defendant’s violation, plus

interest, as well as liquidated damages and attorneys’ fees and costs.

                                          COUNT II
                     (Unlawful Interference with Plaintiff’s FMLA Rights)

          29.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          30.   At all relevant times, Defendants were employers as defined by the FMLA, and

Plaintiff was an eligible employee entitled to rights under the FMLA.

          31.   Plaintiff informed Defendants of his need for leave under the FMLA in June 2020

for his child’s serious health condition.

          32.   Despite having this knowledge, Defendant terminated Plaintiff instead of providing

him with leave.

          33.   Defendant’s termination of Plaintiff’s employment constitutes unlawful

interference with, restraint, and denial of the exercise of Plaintiff’s FMLA rights.

          34.   As a direct and proximate result of Defendant’s violation of the FMLA, Plaintiff

has suffered and will continue to suffer damages including, without limitation, the wages, salary,

                                                 5
  Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 6 of 7 PAGEID #: 6




employment benefits, and other compensation lost by reason of Defendant’s violation, plus

interest, as well as liquidated damages and attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests judgment against Defendant as follows:

       1.      Awarding Plaintiff compensatory and liquidated damages for Defendant’s

violations of the FMLA;

       2.      Awarding Plaintiff his reasonable costs and attorneys’ fees necessarily incurred

herein; and

       3.      Awarding Plaintiff such other and further relief as the Court deems just and proper.


                                              Respectfully submitted,
                                              NILGES DRAHER LLC

                                              /s/ Jeffrey J. Moyle
                                              Jeffrey J. Moyle (0084854)
                                              Christopher J. Lalak (0090079)
                                              614 West Superior Avenue
                                              Suite 1148
                                              Cleveland, Ohio 44113
                                              Telephone:      216.230.2955
                                              Email:          jmoyle@ohlaborlaw.com
                                                              clalak@ohlaborlaw.com

                                              Attorneys for Plaintiff




                                                 6
Case: 2:20-cv-05544-ALM-EPD Doc #: 1 Filed: 10/23/20 Page: 7 of 7 PAGEID #: 7




                                      JURY DEMAND

    Plaintiff hereby demands a trial by jury on all claims so triable.


                                            /s/ Jeffrey J. Moyle
                                            Jeffrey J. Moyle

                                            One of the Attorneys for Plaintiff




                                               7
